Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant submitted new art, including a Chinese Office Action, all of which has been considered to the extent permitted by the time constraints of the QPIDS program.  
Regarding the Chinese Office Action, it presents the same basic rejections and art as was presented in the non-final Action in the present case.  It does not address the reasons for allowability in the previous NOA, and it does not provide better rejections of the claims than were made in the non-final Action of the present application.  
The Examiner notes that the papers in the Chinese application were not available in Global Dossier or in IPF when the Examiner considered this QPIDS action (both Global Dossier and IPF returned error messages for the Chinese application; the other related applications were present in both Global Dossier and IPF with no apparent problems).  The Examiner checked Global Dossier and IPF several times with the same results.  Several hours later, after considering the newly submitted art, the last version of US claims, and the US prosecution history, and after deciding this matter, the Examiner checked again and some papers in the Chinese application were available in Global Dossier and IPF, but the Chinese claims were not among those documents.  
Therefore, the reasons for allowability have not changed.  See the previous NOA.

/DARREN E WOLF/Primary Examiner, Art Unit 2636